NO. 07-04-0588-CV

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                            PANEL A

                                       JANUARY 6, 2005

                             ______________________________


                              LAWRENCE HIGGINS, APPELLANT

                                                V.

                         WOODBURN, SEARS & WATKINS, APPELLEE


                           _________________________________

               FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                   NO. 050573C; HONORABLE PATRICK PIRTLE, JUDGE

                             _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                   MEMORANDUM OPINION


       Appellant Lawrence Higgins, proceeding pro se, filed a notice of appeal, received by this

court on September 3, 2004, stating that he was appealing an order dated August 23, 2004,

dismissing his case for want of prosecution. Appellant did not pay the filing fee of $125 for the

appeal or submit an affidavit of indigence before or at the time he filed his notice of appeal. Tex.

R. App. P. 20.1(c)(1).
        By letter dated December 22, 2004, the clerk of this court notified appellant that the filing

fee had not been paid, and that failure to pay it could result in dismissal. Tex. R. App. P. 5, 42.3.

He responded with a “Motion to Proceed on Appeal in Forma Pauperis.” The motion does not

comport with the requirements of an affidavit of indigence described under Rule 20.1(b), nor was

it filed within the deadline prescribed by Rule 20.1(c)(1). In addition, appellant did not file a

timely motion requesting an extension of time to file his affidavit of indigence. Tex. R. App. P.

20.1(c)(3).


        Appellant refers us to documentation of his indigence filed with the trial court as proof of

his inability to pay trial court costs. Filing an affidavit of inability to pay trial court costs does not

comply with the requirement that, for appeal, an affidavit of indigence be filed in accordance with

Rule 20.1. Holt v. F.F. Enterprises, 990 S.W.2d 756, 758 (Tex.App.–Amarillo 1998, pet. denied).


        Failure to timely file an affidavit of indigence, or a motion for extension of time to file the

affidavit, precludes appeal without the payment of costs. See Ford v. Whitehead, 2 S.W.3d 304,

306 (Tex.App.–San Antonio 1999, no pet.). Appellant is not excused by statute or the Rules of

Appellate Procedure from paying the filing fee and has failed to comply with the requirement that

he pay the fee this court is obligated to collect. Tex. R. App. P. 5.


         All parties having had more than ten days’ notice that dismissal could result from

appellant’s continued failure to comply with the rules, the appeal is dismissed. Tex. R. App. P.

5, 42.3(c).




                                                         James T. Campbell
                                                              Justice



                                                   -2-
-3-